   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 1 of 12




        Form 3B (version 4)
        UCPR6.2


                                         STATEMENT OF CLAIM

        COURT DETAILS

        Court                                NSW Supreme Court

        Division                             General division / Common Law

        List                                 General

        Registry                             Sydney

        Case number

        TITLE OF PROCEEDINGS

        Plaintiff                            Craig Steven Wright (ABN 97 481 146 384)




        Defendant                            W&K INFO DEFENSE RESEARCH LLC




        FILING DETAILS

        Filed for                            Craig S Wright

                                             Plaintiff

        Contact name and telephone           Craig S Wright

                                             0417 683 914

        Contact email                        Craig S Wright (craigswright@acm.org)

        TYPE OF CLAIM


        Mercantile Law - Sale of Goods and Services - Contractual Dispute

       Mercantile Law - Other - Money Lent




CONFIDENTIAL                                                                            DEFAUS 01073503
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 2 of 12
                                                            2




           RELIEF CLAIMED

           1     That the defendant pay the plaintiff the total amount claimed below.



                 Amount of claim                   $ $28,533,016.79

                 Interest                         $ 0

                 Filing fees                      $ 999.00

                 Service fees                     $ 34.00

                 Solicitors fees                  $0.00

                 TOTAL                            $ $28,534,049.79



        PLEADINGS AND PARTICULARS

        1        Between 201 1 and 2013 the plaintiff provided contract labour services to the

                 defendant. The plaintiff loaned money to the defendant to the defendant at a set

                 interest rate with a commercial expectation that the said monies would be repaid in

                 full when a project was completed.

        2        This was issued in Bitcoin. The value at the current date is $13,917,775.

        3       The Software and SDK developed under this project is guaranteed against the

                 amounts of this claim.

       4        The defendant is a company that operates from Palm Beach, FL, USA and does

                research in homeland security research.


       5         By contract dated 8 January 2009, the Defendant agreed to pay the Plaintiff for

                property and consulting services to complete research. The contract was bonded

                against the intellectual property of the defendant.

       6        The material terms of the purchase contract were:


                   a.   The Plaintiff was the contractor and financier


                   b.   The Defendant was the Vendor


                   c.   Completion was to take place on 30 June 201 3.

                   d.   Time was of the essence of the contract.

                  e.    That in the event that the Purchaser breached the contract, the Seller could

                        either affirm or terminate the contract with a full return of value.

       7        The plaintiff conducted a project for the development of a Bitcoin SDK and

                exchange.




CONFIDENTIAL                                                                                     DEFAUS 01073504
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 3 of 12
                                                           3




        8          The contract was executed with an agreement that all created Intellectual property

                   reverts to the ownership of the plaintiff with interest if the project concludes without

                   assignment of shares in the defendant.

        9          The contract set the interest rate at 12% calculated annually.


        10         The exchange rate was contracted with a formula to be $1.12 at the point of breach.


        11         The funding was supplied using Bitcoin and Gold bonds.

        12        A bond of Au $20,000,000.00 was provided to cover funding aspects of the research

                and for the provision of ASC hardware as a pooled amount with a depreciated

                capitals value of $8,828,571.29 with straight line depreciation which has 5 years

                remaining.

        13        The contract stated that a breach would lead to liquidated damages to the amounts

                stated as the project limits. If the liquidated amount is not paid all IP and systems

                returns to the sole ownership of the plaintiff.

        14        The IP is software and code used in the creation of a Bitcoin system.


        15        The defendant is unable to complete its responsibilities due to the death of its

               director, Mr Kleiman.


        16        The total debt after depreciation of the hardware comes to $22,746,346.29 in

                  Australian dollars. The Interest on this amount is calculated at $AU 5,786,670.50.

        17        The plaintiff claims:

               Debt of $$28,533,016.79.

               Interest pursuant to section 100 Civil Procedure Act 2005 from 01 July 2013 to

               judgement.




        SIGNATURE

        I acknowledge that court fees may be payable during these proceedings. These fees may

        include a hearing allocation fee.


       Signature

       Capacity                                Plaintiff

       Date of signature




CONFIDENTIAL                                                                                         DEFAUS 01073505
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 4 of 12
                                                            4




         NOTICE TO DEFENDANT

         If you do not file a defence within 28 days of being served with this statement of claim:

         •     You will be in default in these proceedings.

        •      The court may enter Judgment against you without any further notice to you.

        The judgment may be for the relief claimed in the statement of claim and for the plaintiffs

        costs of bringing these proceedings. The court may provide third parties with details of any

        default judgment entered against you.

        HOW TO RESPOND

        Please read this statement of claim very carefully. If you have any trouble

        understanding it or require assistance on how to respond to the claim you should get

        legal advice as soon as possible.

        You can get further information about what you need to do to respond to the claim from:

        •      A legal practitioner.

        •      LawAccess NSW on 1300 888 529 or at www lawaccess.nsw.gov.au.

        •      The court registry for limited procedural information.

        You can respond in one of the following ways:

        1         If you intend to dispute the claim or part of the claim, by filing a defence and/or

                  making a cross-claim

        2        If money is claimed, and you believe you owe the money claimed, by:

                 •           Paying the plaintiff all of the money and interest claimed. If you file a notice

                            of payment under UCPR 6.17 further proceedings against you will be

                            stayed unless the court otherwise orders.

                 •          Filing an acknowledgement of the claim.

                 •          Applying to the court for further time to pay the claim.

        3        If money is claimed, and you believe you owe part of the money claimed, by:

                 •          Paying the plaintiff that part of the money that is claimed.

                 •          Filing a defence in relation to the part that you do not believe is owed.

        Court forms are available on the UCPR website at www.lawlink.nsw.gov.au/ucpr or at any

        NSW court registry.

        REGISTRY ADDRESS

        Street address                 184 Phillip St, Sydney NSW 2000

        Postal address                 Supreme Court of NSW, GPO Box 3, Sydney NSW 2001
                                       Australia 2000

       Telephone                       (02) 9377 5840




CONFIDENTIAL                                                                                            DEFAUS 01073506
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 5 of 12
                                                                    5




         #AFFIDAVIT VERIFYING

            Name                                     Craig Steven Wright

        Address                                      43 St Johns Ave Gordon NSW 2072

         Occupation                                  Lecturer/Director

         Date                                        12 Aug2013


        I say on oath:


         1           I am the plaintiff.

        2            I believe that the allegations of fact in the statement of claim are true.




        SWORN at                                     Gordon

        Signature of deponent

        Name of witness                              Craig Steven Wright

        Address of witness



        Capacity of witness                         Justice of the peace

        And as a witness, I certify the following matters concerning the person who made this affidavit (the deponent):

        1          #1 saw the face of the deponent. [OR, delete whichever option is inapplicable)




        2

                   #l have confirmed the deponent's identity using the following identification document:




                                                    Identification document relied on (may be original or certified copy) T




        Signature of witness

        Note: The deponent and witness must sign each page of the affidavit. See UCPR 35.7B.




        [* The only "special justification" for not removing a face covering is a legitimate medical reason (at April 2012).]

       [f'ldentification documents" include current driver licence, proof of age card, Medicare card, credit card,
       Centrelink pension card, Veterans Affairs entitlement card, student identity card, citizenship certificate, birth
       certificate, passport or see Oaths Regulation 2011 .]




CONFIDENTIAL                                                                                                           DEFAUS 01073507
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 6 of 12
                                                       6




        #PARTY DETAILS

        PARTIES TO THE PROCEEDINGS

        Plaintiff                                          Defendant

        Craig Steven Wright                                W&K INFO DEFENSE RESEARCH LLC

                                                       4371 Norhtlake Blvd #314

                                                           Palm Beach

                                                           FL 33410 - 6253 [Defendant]

        FURTHER DETAILS ABOUT PLAINTIFF[S]

        Plaintiff

        Name                                Craig Steven Wright

        Address                             43 St Johns Ave

                                            Gordon NSW 2072




        Contact details for plaintiff acting in person or by authorised officer

        Address for service                 as above

        Telephone                           0417 683 914

        Email                               craigswright@acm.org

        DETAILS ABOUT DEFENDANT

         Defendant

         Name                             W&K INFO DEFENSE RESEARCH LLC

                                          4371 Norhtlake Blvd #314
         Address
                                          Palm Beach

                                          FL 33410 -6253




CONFIDENTIAL                                                                             DEFAUS 01073508
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 7 of 12




        Form 40 (version 2)
        UCPR35.1
                       AFFIDAVIT OF Craig S Wright - 31st Oct 2013

        COURT DETAILS

        Court                            NSW Supreme Court

        Division                         General Division Common Law

        List                             General

        Registry                         Sydney

        Case number                      2013/ 225983 &

                                         2013/245661

        TITLE OF PROCEEDINGS

        Plaintiff                   Craig Steven Wright (ABN 97 481 146 384)




        Defendant                   W&K INFO DEFENSE RESEARCH LLC



        FILING DETAILS

        Filed for                   Craig S Wright

                                    Plaintiff

       Contact name and telephone   Craig S Wright

                                    0417 683 914

       Contact email                Craig S Wright (craigswright@acm.org)




CONFIDENTIAL                                                                   DEFAUS 01073509
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 8 of 12

                                                               2




        AFFIDAVIT DETAILS

         Name                                 Craig S Wright

        Address                               43 St Johns Ave Gordon

        Occupation                            Director / Lecturer

         Date                                 31 Oct 2013

         I affirm:


         1.          I am the plaintiff.

        2.           i believe that the information contained in this affidavit is true.

        3.       The defendant is indebted to the plaintiff in respect of the balance of the cause of

                 action 2013 / 225983 for which this action was commenced in the amount of

                 $28,254,666.00 together with interest on the principal sum from the date of the cause

                 of action to today's date of $156,755.34 calculated as follows:

                           Period              Days & Rate p.a.         Debt Amount          Interest

              25 Jul 201 3-23 Aug              93 days @             $28,254,666.00           $488,637.81
              2013                             6.750%


              $5,254.17 per day until
              entry of judgment

                                                                     Total:                $28,743,303.81

        4.       The defendant is indebted to the plaintiff in respect of the balance of the cause of

                 action 2013 / 245661 for which this action was commenced in the amount of

                 $28,254,666.00 together with interest on the principal sum from the date of the cause

                 of action to today's date of $156,755.34 calculated as follows:

                           Period              Days & Rate p.a.        Debt Amount           Interest

              25 Jul 2013-23 Aug              93 days @              $28,534,049.79          $490,746.57
              2013                             6.750%


              $5,254.17 per day until
              entry of judgment

                                                                     Total:                $29,024,796.36

        5.       Since the commencement of this action no payments have been made or credits

                 accrued.


       6.        The amount for filing, issuing and serving of the statement of claim herein, which has

                 not been paid is $0.




CONFIDENTIAL                                                                                            DEFAUS 01073510
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 9 of 12

                                                        3




        7.     The amount of solicitor's costs calculated in accordance with the Local Courts (Civil

               Claims) Rules, which has not been paid is $0.


        8.     The Statement of Claim was served on the defendant on 26 Jul 2013 by leaving it

               with the Defendant at the registered address for service of:


                 David A Kleiman
                 3119 Contego Lane
                 Palm Beach Gardens
                 Fl 33410 USA

        9.     The Statement of Claim was served on the defendant on 26 Jul 2013 by mailing it

               with the Defendant at the registered mailing address for service of:


                 David A Kleiman
                4371 Northlake Blvd #314
                 Palm Beach Gardens
                 Fl 3341 0 USA

        10.    The defendant is a US LLC based in Florida USA. The US resident director was

               David A Kleiman.     (Appendix A).


        11.    The market rate (at this date) for the contract quantity of Bitcoin (Currency Code

               XBT) on Xe.com is $AUD 67,863,954.23 at a market rate of 1 XBT = 226.213 AUD

                 1 AUD = 0.00442061 XBT.


        12.    A contract was formed in April 201 1 (Appendix B).


        13.    300,000 Bitcoin and a series of software projects was to be paid in 201 3 as

               consideration for this agreement.


       14.     On 02 Feb 2013 the agreement to pay the 300,000 Bitcoin was noted in an email of

               Dave Kleiman to Craig Wright noting the verbal agreement to start a Bitcoin

               exchange based on the mined Bitcoin of Mr Kleiman and the returned amounts paid

               as consideration.


       15.     The company, COIN-EXCH PTY. LTD. ACN 163 338 467 was started on 17th Apr
               2013 with an agreement for Mr Kleiman to transfer the remaining capital from the

               contract (B) in repayment as well as to inject a further amount of capital into the

               company on or before 30!h April 2013 Appendix D).


       16.     The contract was associated with an invoice to be paid for $34,862,323.00 USD from

               22Apr 201 1 . This was paid in full.




CONFIDENTIAL                                                                                         DEFAUS 01073511
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 10 of
                                          12
                                                       4




        17.     Mr David A Kleiman died on 26th April 201 3 (US time) (Appendix F).


        18.    The transfers made into "W&K Info Defence LLC" (Appendix G) were completed in

               April 2013. These are pseudo anonymous but public. The details have been supplied

               in Appendix G. Details of these transactions have been given to the Australian Tax

               Office for tax purposes.


        19.    The Bitcoin addresses used have been independently validated by NSW Solicitors

               under oath (Appendix H).


        20.    Work and research was conducted under the US Dept. of Homeland Security DHS

               BAA


               (a)     Appendix I


               (b)     Appendix J


               (c)     Appendix K


        21.    Mr Kleiman noted that screening software was developing in unwarranted manners

               and I noted that our software was looking at being better in an email (Appendix L).


        22.    The coversheets for the S&T Directorate projects are included in Appendix M


       23.     On 01st August 2013 a shareholders meeting was called for "W&K Info Defense LLC"

               to be held on the 16,h August 2013. The meeting was emailed to the company

               address as well as send to the address of the shareholders and company. The

               shareholding of "W&K Info Defense LLC" was:

               1.     Craig S Wright                             50.0 %
               2.     David A Kleiman                            50.0 %

       24.     The meeting from point 23 meeting was held on the 16,h of August 2013. The

               following people were present:


               1.     Jamie Wilson
               2.     Craig S Wright

       25.     "W&K Info Defense LLC" was an incorporated partnership. All shares are held jointly.

               The constitution states there is to be a resident US director. Shares were held jointly

               as per the US Companies Act, 1 956.


       26.     The following points were moved at the meeting:




CONFIDENTIAL                                                                                     DEFAUS 01073512
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 11 of
                                          12
                                                      5




               1.     Jamie Wilson wilt act as director for the purposes of consenting to orders and

                      the company to be wound down.


               2.     The vote was Craig Wright - "Yes". No other parties.


               3.     It was agreed that following the motion to accept the debt owed by the

                      company (W&K Info Defense LLC), it would be closed.


        27.    Projects for the development of software started in 2009 under a company named

               "Integyrs Pty Ltd" (Appendix N).


        28.    The development of the software was extended considerably in the period between

               2011 -2013,


        29.    I discovered that Mr Kleiman died before transferring the required funds on the 29th
               April 2013. The payment was planned for 30th April 2013.


        30.    Mr Kleiman was not added as a shareholder and director of Coin-Exch Pty Ltd as

               was planned to occur on the 30th Apr 2013 as a consequence.




CONFIDENTIAL                                                                                   DEFAUS 01073513
   Case 9:18-cv-80176-BB Document 511-12 Entered on FLSD Docket 05/18/2020 Page 12 of
                                          12
                                                                   6




        AFFIRMED at                           Gordon, NSW


        Signature of deponent

        Name of witness

        Address of witness

        Capacity of witness

        And as a witness, I certify the following matters concerning the person who made this affidavit (the deponent):

        4

        2          I have confirmed the deponent's identity using the following identification document:




                                             Identification document relied on (may be original or certified copy)'

        Signature of witness

        Note: The deponent and witness must sign each page of the affidavit. See UCPR 35 7B.




       [1 "Identification documents" include current driver licence, proof of age card, Medicare card, credit card,
       Centrelink pension card, Veterans Affairs entitlement card, student identity card, citizenship certificate, birth
       certificate, passport or see Oaths Regulation 201 1 or JP Ruling 003 - Confirming identity for NSW statutory
       declarations and affidavits, footnote 3.]




CONFIDENTIAL                                                                                                          DEFAUS 01073514
